Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Application No. 1804894.2, filed on 03/27/2018, has been received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“the processing module operable to: receive… extract… identify… and map” in claims 1;
“the processing module is operable to determine” in claims 2 and 3; and
“the processing module is operable to tag” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The associated structure of such claim limitations is/are:
“the processing module” is recited as including various hardware, e.g. a microcontroller (see Specification, pg. 13, para. 0031, Ln. 22-24), and

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 3, 8 and 9 are rejected for lack of adequate written description.
Claims 2, 3, 8, and 9 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. 
Specifically, claims 2 and 8 recite (claim 2 being representative) "the processing module is operable to determine an importance score" and claims 3 and 9 recite (claim 3 being representative) “the processing module is operable to determine a weightage 
For the importance score: The Specification at Pg. 24, para. 0043, Ln. 18-24 states (optionally): the importance score includes: number of PMID, number of associations of the biomedical entity with biomedical entities of the predefined classes except the input class, number of grants specifying funding from government organizations such as World Health Organization, Department of Biotechnology and the like. Additionally, the importance factor may also depend on number of active and completed clinical trials associated with treatment of the biomedical entity belongs to the predefined class disease.
For the weightage score: The Specification at Pg. 26, para. 0046, Ln. 22-24 states: Specifically, a high weightage score indicates a well-known and approved association between the at least one pair of biomedical entities. Additionally, optionally, a low weightage score indicates a potential association. The Specification at Pg. 27, para. 0046, Ln. 18-19 states: drug and target may act as a punishing score for the weightage score of the association thereof. The Specification at Pg. 29, para. 0050, Ln. 22-25 states: Additionally, punishing score used herein refers to a negative score that reduces the related weightage score when association thereof may be well-known.
As can be seen, there is no specific description for claims 2, 3, 8, and 9 as to how the computer analyzes and determines the importance score and/or weightage score. The claimed importance and/or weightage scores that utilizes undisclosed algorithms to perform undisclosed calculating and subsequent determining of the noted score(s) amounts to a black box into which information is inputted and a result is 
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of score calculation and data manipulation based on the score(s) (i.e., an enablement rejection), but rather is directed to the Applicant's lack of specificity as to how the score calculation and data manipulation based on the score(s) is specifically performed with respect to the Applicant's claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant's invention such that they could avoid infringing the Applicant's claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of score calculation and data manipulation based on the score(s) evidencing that the Applicant did not adequately disclose their invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 7, and 13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea (with or without additional elements) without 
- providing a user-input of a biomedical entity belonging to one of the predefined classes, wherein the predefined class of the biomedical entity defines an input class;
- extracting a plurality of biomedical entities related to the biomedical entity of the user-input from existing data sources, wherein the plurality of biomedical entities belongs to predefined classes except the input class;
- identifying at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween based on a functional aspect, wherein at least one identified pair of biomedical entities have a direct or indirect relation with the biomedical entity of the user-input; and
- mapping the plurality of biomedical entities to the biomedical entity of the user-input.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a computer system including a system comprising a database and a processing module (claims 1 and 7) and non-transitory CRM (claim 13). That is, other than reciting a computer system including a system comprising a database and a processing module (claims 1 and 7) and non-transitory CRM (claim 13), the claimed invention amounts to a human following a series of rules or steps to input (i.e., to query) an entity of a predefined class, extract related entity information from existing data For example, but for the computer system and/or the CRM, the claims encompass a person searching for (i.e., inputting, i.e., querying), analyzing, and manipulating (i.e., mapping) biomedical data received at a computer. Likewise, but for the computer system and/or the CRM, the claims encompass a person storing biomedical data copied or received from existing data sources. The Examiner notes that the October 2019 Guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation under its BRI covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the "method of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer system including a system comprising a database and a processing module (claims 1 and 7) and non-transitory CRM (claim 13) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system including a system comprising the database and the processing module (claims 1 and 7) and the non-transitory CRM (claim 13) to perform the identified abstract idea (represented by claim 13) amounts to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).

Claims 2-6 and 8-12 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et. al. (US 2013/0268290; hereinafter Jackson’290).

Re. CLAIM 1, Jackson’290 teaches a computer system that maps biomedical entities, wherein each of the biomedical entities belongs to one of a plurality of predefined class: target, disease, pathway, and drug, wherein the system comprises: 
- a database arrangement which stores existing data sources (Fig. 4A and [0116] teach searching one or more databases for available (existing) information about a search term (e.g. a disease diagnosis); and the databases include full text journals, abstracts via PubMed, etc.); and
- a processing module communicably coupled to the database arrangement, the processing module operable to (Fig. 1B-C and associated text teaches a main processor/CPU 121 and storage 128 are system components. The Examiner interprets system components as communicably coupled to other system components. [0174] teaches mined data is stored in one of a plurality of mined databases. The Examiner interprets a storage system component as a database.):
- receive a user-input of a biomedical entity belonging to one of the predefined classes, wherein the predefined class of the biomedical entity defines an input class ([0116] teaches information about an indication may be used as a search term (user-input) for a parser; identification of … related to an “indication or disease”; information about… relevant to the “disease or indication”; and building a disease information or knowledge model. The Examiner interprets Jackson’290 as defining “indication” as “disease”; and likewise, “information” as “knowledge”. The Specification (at para. 0023, Ln. 18-19) recites biomedical entities “refers to a therapeutic data unit related to biomedical sciences”. [0177] teaches user input and finding links between genomic variants, biomarkers, diseases/indications, and drugs.);
- extract a plurality of biomedical entities related to the biomedical entity of the user-input from existing data sources, wherein the plurality of biomedical entities belong to predefined classes except the input class ([0116] teaches a parser may search available information about the indication from one or more databases (existing data sources). [0177] teaches data mining (scanning and extracting from) at least one document source for data. [0051] teaches a number of data entries containing entities; and calculating significance of entity relations in subsets of data. The Examiner interprets data mining as extracting biomedical entities related to the search term (user input, i.e., an entity such as an indication).);
- identify at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween based on functional aspect, wherein the at least one identified pair of biomedical entities have a direct or indirect relation with the biomedical entity of the user-input ([0051] teaches determining (identifying) the significance of entity relations between subsets of data. [0056] teaches entity interrelations (e.g. drug-target). The Examiner interprets the entities as interrelated, i.e., belonging to different categories of entities, e.g. one drug entity and one target entity. [0116] teaches two biomolecular entities (at least one pair) associated with the indication e.g. cancer or other disease (based on functional aspect). [0119] teaches using the indication as an input to an indication mapping (direct or indirect relation). [0112] teaches the input, e.g. the indication, is an entity.); and
- map the plurality of biomedical entities to the biomedical entity of the user-input ([0119] teaches using the indication (the biomedical entity) as an input to an indication mapping. Additionally… [0119] teaches a primary indication name may be identified in patient medical records, and used as the input to the indication mapping resource; a knowledge model building system generates a semantic indication model, identifying the indication name, synonyms for the indication, alternate spellings, classifications, or any other data relevant to the indication; and through text data mining, additional information about the indication is retrieved and added to the semantic indication model, including identification of relevant or important biomolecular entities.)

Re. CLAIM 3, Jackson’290 teaches the system of claim 1, wherein the processing module is operable to
Determine a weightage score for each of the association between the at least one pair of biomedical entities based on a second set of predefined parameters (Fig. 3C and associated text teaches molecular (biomedical) entities and entity relationships. [0122] teaches identification of functional impacts of variants such as activation or inactivation of a protein; targeted drugs and clinical trials; and interactions with pathways and other molecular entities. [0152] teaches using parameters, such as allele frequency and genome probability, complementary to functional impact scoring or importance scoring to prioritize variants. The Examiner notes functional impact scoring necessarily determines a functional impact score. Likewise, importance scoring necessarily determines an importance score. Alternately, Jackson’290 may anticipate claim 3 by teaching co-entity coverage, which estimates the significance of each entity (biomedical entity). The Examiner notes that the weightage score lacks adequate written description.)

Re. CLAIM 4, Jackson’290 teaches the system of claim 1, wherein identifying at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween comprises 
identifying at least one potential associations between two biomedical entities of the plurality of biomedical entities (Abstract teaches identifying biomolecular (biomedical) entities associated with the indication, e.g. drug targets and biomarkers, genes, and pathways. [0003] teaches molecular (biomedical) entities such as drugs. [0122] teaches identification of functional impacts of variants such as interactions with pathways and other molecular entities (i.e., at least one potential association). Fig. 3B and 3C teaches entity relationships (between two biomedical entities) and multiple entity relationships.)

Re. CLAIM 5, Jackson’290 teaches the system of claim 1, wherein the at least one pair of biomedical entities having the association therebetween comprises 
	biomedical entities belonging to at least one of the following different predefined class pairs: target and drug, drug and disease, target and disease, pathway and disease, target and pathway ([0122] teaches interactions with pathways and other molecular entities. Abstract teaches biomolecular (biomedical) entities are associated with the indication/disease, e.g. drug targets (target and disease) and biomarkers, genes, and pathways (pathway and disease). [0003] teaches molecular (biomedical) entities such as drugs. The Examiner notes that only one of these class pairs is required for the claim to be met.)

Re. CLAIM 7, the subject matter of claim 7 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 7 is analogous to 

Re. CLAIM 9, the subject matter of claim 9 is essentially defined in terms of a method, which is technically corresponding to claim 3. Since claim 9 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Re. CLAIM 10, the subject matter of claim 10 is essentially defined in terms of a method, which is technically corresponding to claim 4. Since claim 10 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a method, which is technically corresponding to claim 5. Since claim 11 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Jackson’290 teaches a non-transitory CRM (see [0082] teaches the I/O device provides a storage/installation medium.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson’290.

Re. CLAIM 2, Jackson’290 teaches the system of claim 1, wherein the processing module is operable to
Determine an importance score for […] of the plurality of biomedical entities based on a first set of predetermined parameters (Fig. 3C and associated text teaches molecular (biomedical) entities and entity relationships. [0152] teaches using parameters, such as allele frequency and genome probability, complementary to functional impact scoring or importance scoring to prioritize variants. The Examiner notes functional impact scoring necessarily determines a functional impact score. Likewise, importance scoring necessarily determines an importance score. [0116] teaches biomolecular (biomedical) entities including genetic variants. Alternately, Jackson’290 may anticipate claim 2 as it teaches entity coverage, which estimates the significance of each entity (biomedical entity). The Examiner notes that the importance score lacks adequate written description.)

Jackson’290 may not explicitly teach determining an importance score for each of the plurality of biomedical entities, since the variants disclosed by Jackson’290 are one type of biomolecular (i.e., biomedical) entity.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of each biomolecular entity with teaching of Jackson’290 since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the 

Re. CLAIM 8, the subject matter of claim 8 is essentially defined in terms of a method, which is technically corresponding to claim 2. Since claim 8 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson’290 in view of Welsh et al. (US 2016/0117470).

Re. CLAIM 6, Jackson’290 teaches the system of claim 1, wherein the processing module is operable to
[…] the biomedical entities in the predefined class: […] (See previous citations.)

Jackson’290 does not explicitly teach tag […] drug, with one of the tags: approved, investigational, combinational, and potential.
Welsh teaches tag […] drug, with one of the tags: approved, investigational, combinational, and potential (Abstract teaches inferring relationships between biological categories of a cloud-based system. [0037] teaches an annotation step 310, additional domain instances are connected, for example, by "tagging" domain facts or classifications (e.g. "medical condition," or "gene," or "mutation"). Fig. 6 and associated text teaches drug combinations. Table 3 of [0058] teaches intrinsic priority scores (tags) for drug Trial Instances. Table 4 of [0058] teaches tag types. The Examiner interprets Trial Instances as including approved and investigational tags. The Examiner notes that to “tag” with “one of the tags: approved, investigational, combinational, and potential” is an intended use of tagging, which is not required to occur. Alternatively, the specific tags are non-functional descriptive material (labels). Regardless, the Examiner notes only one tag is recited in the claim as being required in order for the claim to be met.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the tagging of Welsh to tag drug entities in a system and to use this information as part of the systems for disease knowledge modeling as taught by Jackson’290, with the motivation of prioritizing possible treatment options based on mined biomedical data and associated disease models, implementing a knowledge base for inferring relationships between biological categories, and implementing flexible querying to access relevant categories of results, such as drugs and ongoing clinical trials (see Jackson’290 at Para. 0002; and Welsh at Abstract).

Re. CLAIM 12, the subject matter of claim 12 is essentially defined in terms of a method, which is technically corresponding to claim 6. Since claim 12 is analogous to .

Response to Arguments
Specification
Regarding the objection(s) to the Specification, the Applicant has alleviated the issue(s). As such, the objection(s) to the Specification have been withdrawn.

Claim Objections
Regarding the objection(s) to Claims 1-13, the Applicant has alleviated the issue(s). As such, the claim objection(s) have been withdrawn.

Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claims 2, 3, 8, and 9, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“Applicant refers to paragraph [0047] of the specification which clearly discloses in sufficient detail, with respect to the features disclosed in claims 2, 3, 8, and 9, for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing” (Remarks, pg. 8).
“Furthermore, hypergeometric association score may be a method to identifying closest and known associations between biomedical entities belonging to the predefined class” (Remarks, pg. 9).
Regarding (a), the Examiner respectfully disagrees. The recited para. 0047 appears to disclose a hypergeometric association score. The hypergeometric association score does not appear to be a known term of art. A quick search of plain meaning returns results for hypergeometric probability distribution and hypergeometric test terms of art. In the absence of description by the Applicant, the Examiner interprets a hypergeometric test as determining a test statistic or a score. Even assuming that the hypergeometric association score equates to either of importance score or a weightage score (which is highly unclear), there is inadequate description of how the hypergeometric association score is arrived at; the variables applied are not described. The Examiner cannot discern from the cited portions of the disclosure how the importance score and/or the weightage score is/are determined, evidencing a lack of possession of the invention at the time of filing.

Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claim 1-13, the Applicant has amended the claims to overcome the previous indefiniteness rejection(s).

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-13, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any Applicant argues:
Applicant's claimed subject matter is not directed to "methods of organizing human activity". Rather, Applicant's claimed subject matter is directed to a computer system that maps biomedical entities, wherein each of the biomedical entities belongs to one of a plurality of predefined class: target, disease, pathway, and drug. This is not a judicial exception” (Remarks, pg. 11).
Regarding (a), the Examiner respectfully disagrees. The Examiner submits the basis of rejection. The Examiner submits that the identified claim elements under broadest reasonable interpretation (BRI) cover a method of organizing human activity wherein a person follows a series of rules or steps to implement the identified abstract idea by interacting with a computer system. Given the broadest reasonable interpretation, the claims recite Certain Methods of Organizing Human Activity (managing personal behavior and/or interactions between people, which includes one or more persons following a series of steps or rules, and which includes interaction of a person with a computer) (see 2019 PEG, pg. 5). 
“the currently available techniques for accessing data may require extensive input from the user” (Remarks, pg. 11).
Regarding (b), the Examiner respectfully submits that this is not a practical application within the meaning of the phrase. Utilizing a computer to perform an abstract idea in a faster or more accurate manner is utilizing a computer for what it was deigned to do and is insufficient to provide a practical application or significantly more. See Alice Corp. 
“Applicant's claimed invention relates to a computer system which only requires user interaction at only one point where a user-input of a biomedical entity belonging to one of the predefined classes is received” (Remarks, pg. 11).
Regarding (c), the Examiner respectfully submits that the identified abstract idea covers a human following a series of rules or steps including those implemented by the computer system. As such, the claims identified abstract idea covers a method of organizing human activity but for the recitation of generic computer/computer components. The Examiner notes that multiple CAFC court decisions that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial). 
“Applicant refers to paragraph [0038]”
Regarding (d), the Examiner respectfully submits that no argued features can be discerned. The Examiner notes that although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
“The Applicant submits that the inventive concept underlying the claimed subject matter is in… "the processing module operable to identify at least one pair of biomedical entities, from the plurality of extracted biomedical entities, having an association therebetween based on functional aspect, wherein each biomedical entity of the at least one pair of biomedical entities belongs to different predefined classes, wherein at least one identified pair of biomedical entities have a direct or 
Regarding (e), the Examiner respectfully submits that it is unclear what features the Applicant is referring to. However, the inventive concept is considered for the recited portion of the claims in the basis of rejection. The claims recite the processing module, i.e., a processor. The processor does not integrate the abstract idea into a practical application because, alone or in combination, it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. As for any other potential argued features, the Examiner submits that while the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea. Neither general computer/computer components nor abstract ideas can provide an inventive concept (“significantly more”).
 The feature improves the functionality of a computer in mapping the plurality of biomedical entities to the biomedical entity of the user-input without the extensive interaction of the user with the system” (Remarks, pg. 13).
Regarding (f), the Examiner respectfully disagrees. The Examiner respectfully submits that, at most, the processing module is a general computer component. If the specification does not set forth or explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), then the Examiner should not determine the claim improves technology. Also, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning 

Regarding the rejection of Claims 2-6 and 8-12, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §102
Regarding the rejection of Claims 1, 3-5, 7, 9-11, and 13, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
based on functional aspect, wherein each biomedical entity of the at least one pair of biomedical entities belongs to different predefined classes, wherein at least one identified pair of biomedical entities have a direct or indirect relation with the biomedical entity of the user-input" (Emphasis added) (Remarks, pg. 14).

Regarding above, the Examiner respectfully disagrees. The Examiner submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Jackson’290 teaches the claim limitations including the amended claim portions. Applicant’s arguments with respect to Jackson’290 and the amended portions of the claims are directed to previous citations used to teach claim limitations previously present in the prior Office Action and are effectively moot. The Examiner notes that “functional aspect” is disclosed once in the Specification at para. 0023, as follows: “For example, the biomedical entity “Nexium” may be used to reduce production of stomach acid in human body, wherein “stomach acid” may be another biomedical entity”. The Examiner interprets the biomedical entities themselves as necessarily based on functional aspects since their properties are used to map them in relational models (see Drawings, Fig. 3 & 4 as well as Jackson’290, Fig. 3B-C).
	The Examiner takes this opportunity to note that the claims are extremely broad. The Applicant may wish to further define the terms in the claims (target, pathway, biomedical entities, functional aspects, etc.) in order to overcome the art of record. As 

Regarding the rejection of claims 3-5, 7, 9-11, and 13, the Applicant has not offered any arguments (or additional arguments) with respect to these claims other than to reiterate the argument(s) present for the claim(s) to which they are analogous or from which they depend. As such, the rejection of these claims is also maintained.


Rejection under 35 U.S.C. §103
Regarding the rejection of claims 2, 6, 8, and 12, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Vali et al. (US 2015/0302167) is cited for teaching system and method for development of therapeutic solutions.
Jackson et al. (US 2013/0179091) is cited for teaching systems and methods for identifying unknown drug targets via adverse event data.
Jung et al. (US 2008/0082367) is cited for teaching computational systems for biomedical data.
Bechtel el al. (US 2006/0179026) is cited for teaching knowledge discovery tool extraction and integration.
Bugrim et al. (US 2009/0138251) is cited for teaching bioinformatics research and analysis system and methods associated therewith.
Futscher de Deus et al. (US 2015/0046191) is cited for teaching system and method for managing genomic information.
Welsh et al. (US 2016/0117470) is cited further for teaching personalized medicine service.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626                         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626